Affirmed; Opinion Filed December 30, 2019




                                                                     In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                          No. 05-18-01091-CR

                                        TASHA LEANA LOMOGLIO, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                  On Appeal from the 380th Judicial District Court
                                               Collin County, Texas
                                      Trial Court Cause No. 380-82533-2016

                                            MEMORANDUM OPINION
                                      Before Justices Whitehill, Osborne, and Nowell
                                                Opinion by Justice Nowell
           A jury convicted Tasha Leana Lomoglio of continuous sexual abuse of a child under the

age of 14 and sentenced her to twenty-seven years’ incarceration. In two issues, appellant argues

the trial court abused its discretion by failing to order a competency evaluation and the evidence

is insufficient to support her conviction. We affirm the trial court’s judgment.

     A. Competency

           In her first issue, appellant asserts the trial court abused its discretion by failing to order a

competency evaluation after the question of her competency was raised on the morning of the

fourth day of trial.1 As a matter of constitutional due process, a criminal defendant who is



      1
        Although appellant’s competency was raised again before the punishment stage began, appellant does not complain on appeal about the trial
court’s handling of that matter. Appellant’s argument in her first issue is limited to the trial court’s decision not to order a competency evaluation
on the fourth day of trial.
incompetent may not stand trial. Boyett v. State, 545 S.W.3d 556, 563 (Tex. Crim. App. 2018).

The constitutional standard for competency to stand trial is codified in the statutory scheme set

forth in article 46B of the Texas Code of Criminal Procedure, which describes the circumstances

that require and the procedures for making a determination of whether a defendant is competent to

stand trial. See TEX. CODE CRIM. PROC. arts. 46B.001–.055.

       Procedurally, a trial court employs a two-step process for making competency

determinations before it may ultimately conclude that a defendant is incompetent to stand trial: the

first step is an informal inquiry; the second step is a formal competency trial. Boyett, 545 S.W.3d

at 563. “An informal inquiry is called for upon a ‘suggestion’ from any credible source that the

defendant may be incompetent.” Id.; see TEX. CODE CRIM. PROC. art. 46B.004(a), (c), (c-1).

       Substantively, incompetency to stand trial is shown if a person does not have: “(1)

sufficient present ability to consult with the person’s lawyer with a reasonable degree of rational

understanding; or (2) a rational as well as factual understanding of the proceedings against the

person.” Boyett, 545 S.W.3d at 563 (quoting TEX. CODE CRIM. PROC. art. 46B.003(a)). The Court

of Criminal Appeals has noted that the fact a defendant is mentally ill does not by itself mean he

is incompetent. See Turner v. State, 422 S.W.3d 676, 691 (Tex. Crim. App. 2013). The inquiry

is whether a defendant’s mental illness “operates in such a way as to prevent him from rationally

understanding the proceedings against him or engaging rationally with counsel in the pursuit of

his own best interests.” Id. “Evidence that raises this possibility necessitates an informal

inquiry. . . .” Id. “A defendant is presumed competent to stand trial and shall be found competent

to stand trial unless proved incompetent by a preponderance of the evidence.” TEX. CODE CRIM.

PROC. art. 46B.003(b).

       At the informal inquiry, there must be “some evidence from any source that would support

a finding that the defendant may be incompetent to stand trial.” Boyett, 545 S.W.3d at 563 (quoting

                                                –2–
TEX. CODE CRIM. PROC. art. 46B.004(c)). If that requirement is met, the trial court must order a

psychiatric or psychological competency examination, and, except for certain exceptions, must

hold a formal competency trial. See id.; see also TEX. CODE CRIM. PROC. arts. 46B.005(a), (b),

46B.021(b).

          At 10:37 p.m. after the third day of trial, appellant was admitted to Mayhill Hospital, a

behavioral health facility. A letter from Mayhill stated only that appellant was admitted “for

behavioral health services.” Appellant’s counsel informed the trial court that, prior to being

admitted to Mayhill, his client informed him she was experiencing auditory hallucinations and she

believed she needed to admit herself to a psychiatric facility. Appellant’s counsel did not know

whether she was admitted voluntarily or whether she had capacity. Appellant’s counsel and the

State informed the trial court that, based on documents from 2012 through 2015, appellant

previously experienced psychotic episodes resulting from drugs, bipolar disorder, and

schizophrenia. The trial was held in September 2018. The State told the trial court that nothing

in appellant’s medical history indicated she had ever been found incompetent or criminally insane.

Appellant was not present on the morning of the fourth day of trial.

          The trial judge concluded the only credible information before the Court was appellant’s

counsel’s report that his client told him she experienced auditory hallucinations and intended to

voluntarily admit herself to a psychiatric facility. The judge stated:

          In my opinion, that information or evidence alone is not sufficient to trigger the
          2(b)2 hearing because that information about whether she is hearing voices or
          having auditory hallucinations does not indicate in any manner an inability to
          consult with her counsel with a reasonable degree of rational understanding, nor is
          it any indication whatsoever that she lacked a rational and factual understanding of
          the proceedings. Everything that I observed during the trial up until that point
          indicated to me that she did have the ability to both consult her lawyer and that she
          had an understanding of the proceedings. So in my opinion the evidence before the


    2
      The judge’s reference to “2(b)” appears to reference the former Texas Code of Criminal Procedure article 46.02 §2(b), which addressed
competence to stand trial.

                                                                  –3–
       court does not present more than a scintilla of evidence that would rationally lead
       to the conclusion that she is not competent at this time.

The trial court judge continued: “And I do agree that based on this informal inquiry, there is - -

there is insufficient indicia of incompetency to proceed any further.”

       The record does not show any evidence was presented at the informal hearing indicating

appellant could not consult with her attorney or did not understand the proceeding against her. The

only evidence before the trial court was that appellant voluntarily went to a behavioral health

facility and she told her lawyer the reason for doing so was because she experienced auditory

hallucinations the previous night. Assuming she was experiencing auditory hallucinations, that

alone does not show appellant lacked capacity to stand trial. Based on this record, we cannot

conclude the trial court abused its discretion by failing to order a competency evaluation following

the informal inquiry. We overrule appellant’s first issue.

   B. Sufficiency of the Evidence

       In her second issue, appellant argues the evidence is insufficient to support her conviction

because the State failed to prove the sexual abuse occurred over a period of thirty or more days.

We review a challenge to the sufficiency of the evidence on a criminal offense for which the State

has the burden of proof under the single sufficiency standard set forth in Jackson v. Virginia, 443
U.S. 307 (1979). Acosta v. State, 429 S.W.3d 621, 624–25 (Tex. Crim. App. 2014). Under this

standard, the relevant question is whether, after viewing the evidence in the light most favorable

to the verdict, any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011). This standard

accounts for the factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. Id. Therefore, in analyzing legal

sufficiency, we determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light most favorable to the
                                                 –4–
verdict. Id. When the record supports conflicting inferences, we presume the factfinder resolved

the conflicts in favor of the verdict and therefore defer to that determination. Id. Direct and

circumstantial evidence are treated equally: circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor, and circumstantial evidence alone can be sufficient

to establish guilt. Id.

        As applicable in this case, a person commits continuous sexual abuse of a child if, during

a period that is 30 days or more in duration, the person commits two or more acts of sexual abuse

and, at the time of the commission of each of the acts of sexual abuse, the actor is 17 years of age

or older and the victim is a child younger than 14 years of age. TEX. PENAL CODE § 21.02(b). The

testimony of a child victim without any corroboration will support a conviction for continuous

sexual abuse of a child. See TEX. CODE CRIM. PROC. art. 38.07; Delbrey v. State, No. 05-18-00790-

CR, 2019 WL 3773851, at *3 (Tex. App.—Dallas Aug. 12, 2019, no pet.) (mem. op., not

designated for publication); Tear v. State, 74 S.W.3d 555, 560 (Tex. App.—Dallas 2002, pet. ref’d)

(uncorroborated child victim testimony sufficient to support conviction for sexual assault).

        Appellant is the mother of the complaining witness, I.L., and I.L.’s brother. After appellant

and I.L.’s father divorced, appellant initially had extended standard visitation with her children,

which meant the children spent the first, third, and fifth weekends of each month with her. This

custody arrangement existed from 2014 until March 2015 when appellant was allowed only

supervised visitation after she refused to return the children following a scheduled visit.

        I.L. testified that she was nine years old at the time of trial. I.L. calls appellant “Tasha”

and explained that appellant was “my mom five years back, kind of, whenever I was a little baby.”

I.L. testified she did not like when appellant touched her “private parts,” which I.L. defined as




                                                –5–
“[m]y breasts, my butt, and my vagina.”3 I.L. testified appellant touched her vagina and butt “a

lot” of times.

            I.L. testified about a day when appellant picked her up from school and took I.L. and her

brother to appellant’s apartment. Appellant called I.L. into appellant’s bedroom and instructed

I.L. to sit on the bed where I.L. fell asleep. I.L. was wearing underwear and pants when she fell

asleep. However, when she awakened, the clothes were on the floor and appellant was using her

finger to touch the outside of I.L.’s butt. I.L. testified appellant initially touched the “outside part

and later the inside part.”

            Appellant then turned I.L.’s body so I.L. was lying on her back and began moving her

finger over I.L.’s private parts. The following exchange occurred during I.L.’s testimony:

                    Q. Now when we talk about a vagina or we talk about your privates, you
            know how a girl’s privates have kind of two parts on the outside and there’s a line
            in the middle, where was her finger?
                    A. She did both.
                    Q. She did both what?
                    A. Inside and outside.
                    Q. Inside the line as well as outside the line, like the two folds and then the
            line?
                    A. Yes.

I.L. felt as though appellant “was just touching all over [her vagina].” I.L. then got out of the bed

and left the bedroom.

            I.L. testified appellant touched her private parts at other times, explaining: “One time it

was just my butt, one time it was just my vagina, one time it was just both, it was like a schedule

that happened. . . . Like one time it was one thing, one time it was the other thing, one time it was

both and it just kept going on.” I.L. testified the incidents were “spread out like every time I came

to visit her.”




    3
        We will use the same terms that I.L. used to describe her body parts.

                                                                       –6–
       Eli Molina, a forensic interviewer at the Children’s Advocacy Center of Collin County,

interviewed I.L. on April 28, 2016, when I.L. was seven years old. Molina determined I.L. was

making a delayed outcry. During the interview, I.L. disclosed that, when she was five years old,

appellant touched I.L.’s vagina and butt with appellant’s finger and appellant kissed I.L. on her

vagina. Molina testified:

       From what she described, it would have been chronic abuse, something that
       happened more than one time. A lot of time in children when they experience
       chronic abuse, not only, if it’s something that happened more than one time, do they
       begin to merge the times together, so it’s difficult for them to differentiate when
       one abuse occurred to the other . . .

       The jury saw a forty-five-minute video of Molina’s forensic interview with I.L. The video

shows I.L. telling Molina that Tasha touched her private parts several times. I.L. told Molina that

when appellant touched I.L.’s vagina, I.L. felt as though she needed to go to the bathroom.

       Appellant argues the evidence is insufficient to show there were two or more instances of

sexual abuse that extended over a thirty-day period of time. However, I.L. testified the touching

happened “a lot”, the incidents were “spread out like every time I came to visit her,” and “one time

it was one thing, one time it was the other thing, one time it was both and it just kept going on.”

Other evidence showed I.L. visited appellant’s apartment the first, third, and fifth weekends of

each month for several months before the visits became supervised. Additionally, Molina testified

the abuse was chronic and happened more than once and a child such as I.L. may have difficulty

differentiating one incident from another when asked to recall the incidents later. The legislature

recognized this issue when it drafted the statute; this Court previously recognized “[t]he legislature

created the offense of continuous sexual abuse of a young child in response to a need to address

sexual assaults against young children who are normally unable to identify the exact dates of the

offenses when there are ongoing acts of sexual abuse.” Srader v. State, No. 05-15-01272-CR,

2016 WL 6161630, at *2 (Tex. App.—Dallas Oct. 24, 2016, no pet.) (mem. op., not designated for
                                                 –7–
publication) (citing Baez v. State, 486 S.W.3d 592, 595 (Tex. App.—San Antonio 2016, pet.

ref’d)).

           Viewing the evidence in the light most favorable to the verdict, we conclude any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt,

including that that during the months before appellant’s visitation became supervised, appellant

committed acts of sexual abuse every time I.L. was at her residence, which was a period of thirty

days or more. See Paez v. State, No. 13-16-00429-CR, 2018 WL 3910023, at *5 (Tex. App.—

Corpus Christi Aug. 16, 2018, pet. ref’d) (mem. op., not designated for publication); Williams v.

State, 305 S.W.3d 886, 890 (Tex. App.—Texarkana 2010, no pet.). We overrule appellant’s

second issue.

    C. Conclusion

           We affirm the trial court’s judgment.




                                                     /Erin A. Nowell/
                                                     ERIN A. NOWELL
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
181091F.U05




                                                   –8–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TASHA LEANA LOMOGLIO, Appellant                    On Appeal from the 380th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-01091-CR        V.                       Trial Court Cause No. 380-82533-2016.
                                                    Opinion delivered by Justice Nowell.
 THE STATE OF TEXAS, Appellee                       Justices Whitehill and Osborne
                                                    participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of December, 2019.




                                             –9–